Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
5, 2017.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00151-CV


  IN THE MATTER OF THE MARRIAGE OF SHARON KUHNER AND
                    GERHARD KUHNER

                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-10730


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed November 20, 2015. On December
20, 2016, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Brown.